Order filed October 6, 2016




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-16-00630-CV
                                    ____________

                      EMILY AND OLIVIA RICE, Appellants

                                          V.

                         PEGGY EVELYN RICE, Appellee


                         On Appeal from the Probate Court
                              Galveston County, Texas
                        Trial Court Cause No. PR-0074518-A

                                     ORDER

         The clerk’s record was filed September 15, 2016. Our review has determined
that relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the notice of appeal or certified bill of costs.

         The Galveston County Clerk is directed to file a supplemental clerk’s record
on or before October 21, 2016, containing the notice of appeal and certified bill of
costs.
      If the omitted items are not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
items are not a part of the case file.



                                  PER CURIAM




                                            2